DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 03/02/2021.  Claims 1, 6, 8-11, 15-18, 20-21, and 23-25 remain pending in the application. Claims 1 and 20 are independent.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 6, 8-11, 15-18, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US 2011/0128288 Al, published on 06/02/2011), hereinafter Petrou in view of Jenkins (US 2016/0335290 A1, filed on 07/28/2016), hereinafter Jenkins and Eledath et al. (US 2016/0378861 A1, filed on 10/08/2015), hereinafter Eledath.

Independent Claims 1 and 20
	Petrou discloses a method at an electronic computing device for providing an adaptable interface for retrieving available electronic digital assistant services (Petrou, FIGS. 11 and 17A-B; ¶ [0003]: a graphical interface providing users to select one or more regions of interest in a visual query for processing) (Petrou, FIGS. 11 and 12A-B; ¶ [0064]: available query services are displayed in the bounding boxes shown in FIGS. 12A-B), the method comprising:
displaying, by the electronic computing device via a display element communicatively coupled to the electronic computing device, a user interface including a graphical underlay on which user input gestures may be operated (Petrou, 1102 in FIG. 11; ¶ [0094] and [0153]-[0154]: a visual query 1102 is displayed on a client system which can be interacted using a touch sensitive display with a gesture);
detecting, by the electronic computing device via an input mechanism by which the user input gestures may be detected, a particular user input gesture selecting a sub-portion of the graphical underlay for identifying a plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 1702 in FIG. 17; ¶ [0003], [0094] and [0168]: receiving a selection of a region of interest 1702 in the visual query by receiving a touch by the user on the touch sensitive display screen; also, queries have not yet been performed at this step but are available to be performed on objects or information including in the selected regions of interest in the later step) (Petrou, 404 in FIG. 4; ¶ [0077]-[0080] and [0096]: performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type, before sending query request to proper type of query/search system) (Petrou, 112A-N and 114A-N in FIG. 1; 210 and 212 in FIG. 2; ¶ [0043] and [0053]-[0054]: the visual query will be sent to different types of search systems for processing via the front end server; the search systems each implement a distinct visual query search process and access their corresponding databases as necessary to process the visual query by their distinct search process), and responsively, and without performing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query (404 in FIG. 4) to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system (410 in FIG. 4); the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query; ¶ [0082]: in the interactive results document, only providing links for performing related searches for the subjects that the user has not indicated interest in) (Petrou, ¶ [0071]: “Optionally, a respective user selectable link in the interactive results document is a link to a search engine for searching for information or documents corresponding to a text-based query … Activation of the link causes execution of the search by the search engine, where the query and the search engine are specified by the link …”; i.e., an actual search is not executed when the interactive results document is generated until further activation of the selectable link in the interactive results document with exception of identifying a proper search engine (i.e., electronic digital assistant service) in one of optional implementation; ¶ [0072]: “… a visual query may be an image or picture of a group of people. The interactive results document may include bounding boxes around each person, which when activated returns results from the facial recognition search system for each face in the group”; therefore, in one of optional implementation (see also ¶ [0061] regarding to the "image to terms" search system which is equivalent to an electronic digital assistant available services query identification function for identifying text terms relevant to selected image), it is highly possible that the actual query has not yet been performed/executed and only to recognize objects and/or types of objects, e.g., persons, in the visual query and generate a proper text-based query string linked to a proper search engine system, e.g., 
providing, by the electronic computing device, the selected sub-portion of the graphical underlay or metadata associated therewith, to the electronic digital assistant available services query identification function to identify the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects or information included in the selected subportion of the graphical underlay or metadata associated therewith (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Petrou, 202/210 in FIG. 2/3; ¶ [0155]: regions of interest selected in the visual query are sent to the front end server and then a plurality of parallel search systems for subsequent processing; also, queries have not yet been performed at this step but are available to be performed on objects or information included in the selected regions of interest submitted to the front end server) (Petrou, 212 in FIG. 2; ¶ [0054]: available types of search systems for visual query are optical character recognition (OCR), facial recognition, product recognition, bar code 
receiving, at the electronic computing device from the electronic digital assistant available services query identification function, identities of the plurality of different types of particular available electronic digital assistant services  (Petrou, 302 in FIG. 3; ¶ [0063]: receiving one or more visual identifiers of respective sub-portions of the visual query; each visual identifier identifies a respective sub-portion of the visual query) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query (similar to FIG. 14) and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query);
displaying, by the electronic computing device via the display element, a plurality of actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services (Petrou, 306/307/308 in FIG. 3; FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B) (Petrou, 404 outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query); and
subsequently detecting, via the input mechanism, a user actuation of a first one of the plurality of actionable user interface elements and responsively causing the corresponding particular available electronic digital assistant function associated with the first one of the plurality of actionable user interface elements, to be performed on the objects or information included in the selected subportion of the graphical underlay or metadata associated therewith (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Petrou, 316 in FIG. 3; ¶ [0064], [0061] and [0071]: when and
receiving an output from the corresponding particular available electronic digital assistant function associated with the first one of the plurality of actionable user interface elements and displaying by the electronic computing device via a display element, on, over, adjacent to, or in place of the graphical underlay, the output (Petrou, 318 in FIG, 3; FIG. 15; ¶ [0075]-[0076] and [0073]: when the user selects the user selectable link, the visual query system sends at least a subset of the results, related to a corresponding sub-portion of the visual query, to the client for display to the user; also, a list of search results is displayed adjacent to the interactive results document including bounding boxes);
wherein the graphical underlay is a  map feature, the first one of the plurality of actionable user interface elements is associated with a map function associated with the  map feature, and the output includes a graphical icon associated with the  map function (Petrou, FIG. 5; ¶ [0097] and [0111]: optional client applications 740 including a mapping application; examples of actionable search result elements are buttons to map an address) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query).
Petrou further discloses a memory (Petrou, 712 in FIG. 5: memory) storing non-transitory computer-readable instructions (Petrou, ¶ [0152]: instructions that are stored in a non-transitory computer readable storage medium); a transceiver (Petrou, 704/714 in FIG. 5: communications interfaces/buses); a display element (Petrou, 706 in FIG. 5: display device); an input mechanism by which user input gestures may be detected (Petrou, 708/709/710 in FIG. 5: input buttons/touch sensitive display/image capture device); and one or more processors (Petrou, 702 in FIG. 5: CPU’s) configured to, in response to executing the non-transitory computer-readable instructions (Petrou, ¶ [0152]: instructions that are executed by one or more processors of one or more servers or clients), perform a set of functions described above.
	Petrou fails to explicitly disclose wherein (1) without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed; and (2) the map feature/function is cartographic map feature/function.
without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies different types of particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed (Jenkins, Claims 2, 10, and 18: before a user has initiated an image-based search, obtaining data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context; i.e., image-based search is not performed/executed until a user input on a user interface control associated with particular image-based search type identified) (Jenkins, ¶ [0097]: the search types including a visual search type, which further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability, an audio search type, a textual search type, or any other search type related to the type of input receivable by computing device) (Jenkins, FIG. 1; ¶ [0047]-[0051]: in response to receiving a user input selecting a visual type obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI). 
Petrou and Jenkins are analogous art because they are from the same field of endeavor, a method and a system for performing image-based visual search technology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Jenkins to Petrou, wherein without performing/executing any electronic digital assistant services on the selected sub-portion, with the exception of an electronic digital assistant available services query identification function that identifies particular available electronic digital assistant services but does not execute them, until a further user actuation is detected via the input mechanism on one of the plurality of actionable user interface elements associated with the corresponding particular available electronic digital assistant service that had not yet been performed/executed.  Motivation for doing 
Petrou in view of Jenkins fails to explicitly disclose wherein the map feature/function is cartographic map feature/function.
Eledath teaches a system and a method for performing visual query (Eledath, ABSTRACT; ¶ [0125], [0105], and [0049]-[0050]: search the database for information about the extracted visual feature via various user's interactions), wherein the map feature/function is cartographic map feature/function (Eledath, ¶ [0048]: enables conversion of collection plans into active and agile workflows for real-time execution; ¶ [0049]: a geo-location services module processes sensor data a geo-localization services module 214 processes sensor data to accurately geo-locate the user both indoors and outdoors; FIGS. 5-13 and 30-31: ¶ [0106]-[0107]: coordinate the users’ dialog 706, 724 with virtual overlays 708, 728, 730, 732,743, in real time; map information retrieved during the user 702's interaction may be used to produce the virtual element 734, which is displayed on the user 720's view 726 of the scene 700; by selecting the overlay (e.g., by speech or tapping on the overlay graphic 820), the user can obtain additional information about the location; ¶ [0112]-[0113]: the user can utilize the graphical overlays as touch-screen elements in situation in which voice interaction is inappropriate or undesired for any reason; displays graphical overlays on the real world scene and corresponding graphical overlays on the map, so that the user has a side by side street view and overhead view of the scene and virtual elements meaning fully connecting the two views; ¶ [0114]: in an emergency response scenario, augment the user's view of the scene 1300 with virtual elements 1302, 1304, which show the user cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.).
Petrou in view of Jenkins, and Eledath are analogous art because they are from the same field of endeavor, a system and a method for performing visual query. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Eledath to Petrou in view of Jenkins, wherein the map feature/function is cartographic map feature/function.  Motivation for doing so would expand the system capability by adapting various usage scenarios taught by Eledath (Eledath, FIG. 30; ¶ [0038] and [0113]).

Claim 6
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the cartographic feature is one of an intersection and a street address, and the cartographic function one of a dispatch of a first responder and an assignment of a road block (Petrou, ¶ [0111]: examples of actionable search result elements are buttons to map an address) (Eledath, FIG. 30-31; how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently).

Claim 8
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses receiving, from the electronic digital assistant available services query identification function, identified further subportions of the selected sub-portion of the graphical underlay, each identified further sub-portion being associated with a particular one of the identities of the plurality of different types of particular available electronic digital assistant services that have not yet been performed but are available to be performed and that are linked to the further sub-portion of the selected sub-portion, and the electronic computing device responsively displaying respective further sub-portion indicators on the graphical overlay of the corresponding identified further sub-portions (Petrou, 1702 in FIG. 17; ¶ [0003], [0094] and [0168]: receiving a selection of a sub-region of interest 1702 in the visual query by receiving a touch by the user on the touch sensitive display screen) (Petrou, FIGS. 12A-B; ¶ [0063]-[0064]: “… the interactive results document includes one or more visual identifiers of respective sub-portions of the visual query”; “each visual identifier has at least one user selectable link …”; “… the visual identifier is a bounding box … encloses a sub-portion of the visual query as shown in FIG. 12A … FIG. 12B”) (Petrou, ¶ [0061] and [0071]-[0072]: “… a respective user selectable link … is a link to a search engine for searching for information or documents corresponding to a text-based query …”; “activation of the link causes execution of the search by the search engine, where the query and the search engine are specified by the link …”; “… a visual query may be an image or picture of a group of people. The interactive results document may include bounding boxes around each person, which when activated returns results from the facial recognition search system for each face in the group”) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Jenkins, FIG. 1; ¶ [0047]-[0051]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI).

Claim 9
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 8 and further discloses receiving identities of two or more different types of particular available electronic digital assistant services (Petrou, 1202-1, 1201-2, 1201-3 in FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) that have not yet been performed but are available to be performed (Jenkins, FIG. 1; ¶ [0047]-[0051]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI), and wherein the electronic computing device displaying respective further sub-portion indicators on the graphical overlay of the identified further sub-portions comprises displaying each respective further sub-portion indicator having a particular and unique color, pattern, or shape (Petrou, ¶ [0066]: each respective visual identifiers is formatted for presentation in a visually distinctive manner in accordance with a type of recognized entity in the respective sub-portion of the visual query; the visual identifiers are formatted for presentation in visually distinctive manners such as overlay color, overlay pattern, label background color, label background pattern, label font color, and border color). 
ing a search query,sensitive display/image capture devicen tem with each face associated with the bounding boxn the touch sensi

Claim 10
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 8 and further discloses wherein the step of displaying the plurality of actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services comprises displaying two or more actionable user interface elements on, over, or adjacent to the graphical underlay corresponding to the received identities of the two or more different types of particular available electronic digital assistant services, and further wherein each of the two or more actionable user interface elements is displayed including a same particular and unique color, pattern, or shape as the further sub-portion indicator with which it is associated (Petrou, 1202-1, 1201-2, 1201-3 in FIG. 12; ¶ [0156]: displaying visual identifiers of respective sub-portions of the visual query, which are bounding boxes 1202-1, 1202-2, 1202-3 in FIGS. 12A-B)  (Petrou, ¶ [0066]: each respective visual identifiers is formatted for presentation in a visually distinctive manner in accordance with a type of recognized entity in the respective sub-portion of the visual query; the visual identifiers are formatted for presentation in visually distinctive manners such as overlay color, overlay pattern, label background color, label background pattern, label font color, and border color) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition pre-processing on visual query to identify types of objects contained in the image to be queried, e.g., facial type, barcode type, or text type before sending to the visual query system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query).

Claim 11
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the electronic digital assistant available services query identification function is provided by the electronic computing device (Petrou, 738 in FIG. 5; ¶ [0096] and [0099]: a local image analysis module 738 may be available in the client system for performing query identification function prior to sending the query to the visual query server system).

Claim 15
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses removing, by the electronic computing device via the display element, the plurality of actionable user interface elements in response to the detected user actuation of the first one of the plurality of actionable user interface elements (Jenkins, ¶ [0050]-[0051]; Claims 2, 10, and 18: in response to receiving the selection of the prompt/control, the networked server may subsequently perform a search based on the image or object of the image associated with the selected prompt/control and output search results for display within GUI 14; i.e., selectable 

Claim 16
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses receiving priorities associated with each of the identities of the plurality of different types of particular available electronic digital assistant services; and displaying the plurality of actionable user interface elements corresponding to the received identities of the plurality of different types of particular available electronic digital assistant services in a prioritized order from a highest priority to a lowest priority as a function of the received priorities (Petrou, ¶ [0113] and [0162]: ranking in accordance with a relevance score and category weight; ¶ [0082], [0061], and [0071]: front end server may perform a variety of ranking and filtering, and may create an interactive search result document for display) (Petrou, ¶ [0082]: filter and order by giving preference to those results that match the pre-processed recognized subject type) (Jenkins, Claims 2, 10, and 18: a particular image-based search type, from among multiple candidate image-based search types, is identified by a predictive model as likely relevant to the current context; i.e., ranking in accordance with a relevance score must be performed in the predictive model before actual search is performed).

Claim 17
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein the electronic digital assistant available services query identification function is a public safety electronic digital assistant available services query identification function and the identities of the plurality of different types of particular available electronic digital assistant services are public safety related services that have not yet been performed but are available to be performed on objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Eledath, FIG. 13: ¶ [0114]: in an emergency response scenario, augment the user's view of the scene 1300 with virtual elements 1302, 1304, which show the user the way to the evacuation route and visual routing that is dynamically updated in response to the user's movement progressing along the route; FIG. 30-31; ¶ [0143]:  FIG. 30 displays one of usage scenarios, based on extracted visual features, system will analyze how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently) (Petrou, 404 in FIG. 4; ¶ [0078]-[0079] and [0096]: performs type recognition outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually request a particular type of visual query) (Jenkins, FIG. 1; ¶ [0047]-[0051]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the respective images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI).

Claim 18
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 17 and further discloses wherein the plurality of public safety related services include two or more of dispatch of a first responder, assignment of a roadblock (Eledath, ¶ [0048]: enables conversion of collection plans into active and agile workflows for real-time execution; FIG. 30-31; ¶ [0143]:  FIG. 30 displays one of usage scenarios, based on extracted visual features, system will analyze how can “first responder” teams response quickly and efficiently to minimize loss of life, establish order, and prevent further attacks by identifying elements (1) info about road blocks; crowds; traffic pattern (in cartographic map); (2) locations of camera near explosion (in cartographic map); (3) counts of injured for ER scheduling; (4) photos/videos of people and vehicles in scene; (5) multiple pictures of the scene for 3d modeling, wide-scan views, etc.; therefore, in order to establish order, proper road blocks need to be properly assigned at proper street locations and also based on explosion locations, road blocks, crowds, and traffic patterns to determine how to dispatch “first responder” teams more quickly and efficiently), send to a talkgroup function (Eledath, ¶ [0122]: the multimodal group chat services employ interactive messaging (e.g., Internet relay chat or IRC) technology to enable users to share virtual elements with one another in a live, real time communication environment), past incident information lookup, and access to a live video camera feed (Eledath, ¶ [0118] and [0126]: performs image processing and recognizes a subject in a live video feed).

Claim 21
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein each of the plurality of different types of particular available electronic digital assistant services access different databases when performed on the objects or information included in the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 112A-N and 114A-N in FIG. 1; 210 and 212 in FIG. 2; ¶ [0043] and [0053]-[0054]: the visual query will be sent to different types of search systems for processing via the front end server; the search systems each implement a distinct visual query search process and access their corresponding databases as necessary to process the visual query by their distinct search process) (Petrou, 404 in FIG. 4; ¶ [0077]-[0080] and [0096]: performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type, before sending query request to proper type of query/search system).

Claim 23
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claim 1 and further discloses wherein each of the plurality of different types of particular available electronic digital assistant services is accessible via a different network path (Petrou, 112A-N and 114A-N in FIG. 1; 210 and 212 in FIG. 2; ¶ [0043] and [0053]-[0054]: the visual query will be sent to different types of search systems for processing via the front end server through networks; the search systems each implement a distinct visual query search process and access their corresponding databases as necessary to process the visual query by their distinct search process) (Petrou, ¶ [0061] and [0071]: each respective user selectable link in the interactive results document is a link to a search engine for searching for information or documents corresponding to a text-based 

Claims 24 and 25
Petrou in view of Jenkins and Eledath discloses all the elements as stated in Claims 1 and 20 respectively and further discloses the electronic digital assistant available services query identification function identifying one or more objects in the selected sub-portion of the graphical underlay or metadata associated therewith, and the electronic digital assistant available services query identification function accessing a stored object type to particular available electronic digital assistant services mapping as a function of the identified one or more objects to identify the plurality of particular available electronic digital assistant services that have not yet been performed but are available to be performed on the objects included in the selected sub-portion of the graphical underlay or metadata associated therewith (Petrou, 404 in FIG. 4; ¶ [0077]-[0080] and [0096]: performs type recognition pre-processing on visual query to identify which types of objects contained in the image to be queried, e.g., facial type, barcode type, and text type, before sending query request to proper type of query/search system; the recognized "type" is returned to the user for verification, e.g., outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face/barcode, and ask the user if they are interested in receiving facial/barcode recognition results; i.e., it is required a further user action to actually show an interest to request a particular type of visual query; ¶ [0082]: in the interactive results document, only providing links for performing related searches for the subjects that the user has not indicated interest in; 310 in FIG. 3; ¶ [0071]-[0072]: a plurality of links corresponding to a plurality of search systems are generated; also, it is well known in the art that a mapping/linking function is used to establish relationship between any two different entities; i.e., a mapping function between different object types and different types of search systems must be accessed in order to establish/generate these links, e.g., facial type link to facial recognition system, barcode type link to barcode recognition system, text type link to OCR recognition system) (Jenkins, Claims 2, 10, and 18: before a user has initiated an image-based search, obtaining data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context; i.e., image-based search is not performed/executed until a user input on a user interface control associated with particular image-based search type identified; ¶ [0097]: the search types including a visual search type, which further including a plurality of different visual search sub-types, e.g., one or more of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability, an audio search type, a textual search type, or any other search type related to the type of input receivable by computing device;  FIG. 1; ¶ [0047]-[0051]: in response to receiving a user input selecting a visual type (e.g., search type indication 18) presented within predictive card 16, obtain one or more images using optical sensors/camera for visual search; transmit each of the images to a networked server for image recognition; output an indication of one or more recognized objects within a received image prior to a user requesting/initiating a search based on one of selectable recognized objects within the received image, wherein each recognized object may be identified by a separate selectable prompt, e.g., selectable icon/red box/arrow/textual description, specific to each recognized object; responsive to receiving the selection of the prompt, perform a search based on the recognized object of the image associated with the selected search prompt; display the search results based on one or more recognized objects associated with the selected search prompt within GUI; also, it is well known in the art that a mapping/linking function is used to establish relationship between any two different entities; i.e., a mapping function between different types of recognized objects and different search types must be accessed in order to establish/generate these links, e.g., barcode object link to system with barcode scanning capability, QR code object link to system with QR code scanning capability, text object link to system with OCR scanning capability, and other types of objects link to system with image recognizer capability).

Response to Arguments
Applicant's arguments filed on 03/02/2021 with respect to Claims 1, 8-11, 15-16, 20-21, and 23-25 have been fully considered but they are not persuasive.
Applicant argues on Pages 12-13 of the Remarks that 'Eledath fails to disclose that  '.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175